RESTRICTION REQUIREMENT
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method of detecting and quantitating total cholesterol, classified in G01N21/6428.
II. Claims 7-9, drawn to a method to measure the activity of cholesterol esterase, classified in G01N33/92.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are directed to related as distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed:
In the present case, the inventions of Groups I and II are not usable together and have a materially different design in that the methods require addition of different reagents and require a different series of method steps, for example the method of claim 1 (Group I) requires the addition of cholesteryl esterase as a reagent to hydrolyze any cholesteryl ester in the sample, and adding macrolide antibiotic, quantitating the fluorescence, and the method of claim 7 (Group II) is a method of measuring cholesterol esterase present in a sample, the method requiring incubation only with a macrolide antibiotic and monitoring fluorescence over time. Furthermore, these inventions are mutually exclusive, as they don’t overlap in scope. For example, one merely quantitates the fluorescence as a quantitative assay (claim 1), while the other monitors fluorescence over time to measure activity (claim 7). Additionally, a method of quantitating total cholesterol is not an obvious variant of a method for measuring cholesterol esterase activity and vice versa (for example, as indicated above, the methods require different series of method steps to achieve their different results).
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are distinct for the reasons as provided in detail above, and because of these reasons each would require its own separate and distinct search of the patent and non-patent literature in order to uncover all relevant art pertaining to each method. In particular, since the claimed methods require addition of different reagents and different series of active method steps it would be necessary to use different text-based queries to search each separately. It is not likely a search of either one particular method will be co-extensive to the other. As such, there would be a serious search and/or examination burden when searching the claims without restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641